El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
El 13 de noviembre de 1990, el codemandante recurrido, Humberto Martínez Arcelay, presentó una demanda en la cual compareció pro se. En dicha demanda figuraban tam-bién como codemandantes las Sras. Carmen Sofía Arcelay Walker y María Isabel Arcelay Walker, madre y tía, respec-tivamente, del codemandado Martínez Arcelay. Estas últi-mas, sin embargo, no firmaron la misma, aunque sí hay alegaciones concretas en cuanto a ellas. Debe señalarse que el recurrido Martínez Arcelay no está admitido a ejer-cer la profesión legal en Puerto Rico.
La demanda radicada tiene como génesis los daños y perjuicios que, a consecuencia de un supuesto encarcela-miento ilegal, alegadamente sufrió el codemandante Mar-tínez Arcelay al imputársele un delito de apropiación ilegal *96agravada, delito por el cual se le condenó a cumplir una pena de diez (10) años de reclusión(1) En dicha acción apa-recen como codemandados, además de los peticionarios Pe-ñagarícano-Martínez, el Estado Libre Asociado, algunos departamentos de gobierno y varios funcionarios guberna-mentales.
En cuanto al peticionario Peñagarícano Soler se refiere, el aquí recurrido alegó en su demanda que la acción de apropiación ilegal fue promovida por éste “a sabiendas de que dicha acción era ilegal y abusiva, por tratarse de una acción en cobro de dinero y no existiendo hecho criminal alguno”. Demanda de 13 de noviembre de 1990, pág. 1. Alegó, además, Martínez Arcelay en su demanda que el Sr. Juan Tomás Peñagarícano utilizó la influencia económica y política que posee para inducir al Departamento de Justi-cia a instar dicha acción. Adujo, por último, el codeman-dante Martínez Arcelay que como consecuencia del encar-celamiento a que fue sometido “sufrió las injusticias de un sistema inhumano, donde se le maltrató, vejó, agredió y se le negó toda clase de derechos y ayuda”. Id., pág. 2.
Con respecto a las codemandantes, Sras. Carmen Sofía Arcelay Walker y María Isabel Arcelay Walker, se alega en el párrafo doce de la demanda que son dos (2) ancianas de setenta y cuatro (74) y setenta y nueve (79) años de edad, respectivamente, que convivían con el codemandante Mar-tínez Arcelay, siendo éste su apoyo y sostén y que sufrieron durante el tiempo en que estuvo encarcelado el demandante. Además, en todas las partidas de daños se solicita indemnización económica para ambas.
La demanda se radicó el 13 de noviembre de 1990 en el antiguo Tribunal Superior, Sala de San Juan, un (1) día antes de cumplirse un (1) año desde que este Tribunal re-vocara la sentencia condenatoria y absolviera al codeman-*97dante Martínez Arcelay del delito de apropiación ilegal. Luego de varios trámites procesales, el 23 de octubre de 1991 el tribunal ordenó al codemandante Martínez Arcelay que mostrara causa por la cual debía permitir que él se representara a sí mismo. En cuanto a las codemandantes señoras Arcelay Walker, el tribunal ordenó que mostraran causa por la cual el tribunal no debía desestimar la de-manda en cuanto a ellas por no estar representadas por un abogado admitido al ejercicio de la abogacía en Puerto Rico.
El 2 de diciembre de 1991 compareció nuevamente el Sr. Humberto Martínez Arcelay, a nombre de las codemandan-tes, solicitando un plazo de sesenta (60) días para gestio-nar la representación legal de las mismas. En dicho es-crito, el codemandante Martínez Arcelay alegó que las codemandantes se habían estado representando por dere-cho propio. El 23 de diciembre de 1991, el tribunal deter-minó que sólo las codemandantes podían determinar quién las representaría en el caso. El 2 de enero de 1992, el co-demandante volvió a insistir en que se le conceda una pró-rroga para anunciar la representación legal de las code-mandantes Arcelay Walker.
El 15 de abril de 1992 comparecieron, personalmente y por primera vez, las codemandantes Arcelay Walker, soli-citando un plazo de sesenta (60) días para anunciar la re-presentación legal de ambas. El tribunal de instancia les ordenó, con fecha de 22 de junio de 1992, que informaran en cinco (5) días su representación legal, dado que el plazo solicitado ya había vencido. Las codemandantes incumplie-ron la orden del tribunal y éste, mediante orden de 5 de agosto de 1992, les ordenó nuevamente que informaran el nombre del abogado que ostentaría su representación legal, esta vez, en un plazo fatal de treinta (30) días o se desestimaría su causa de acción con perjuicio. No obstante esta clara y rotunda orden, las codemandantes no cumplie-ron con la misma. No fue hasta el 21 de septiembre de 1992 *98que el Ledo. Jorge L. Marzán Figueroa compareció, me-diante moción, para asumir la representación legal de las codemandantes Arcelay Walker.
El 9 de febrero de 1993 el tribunal celebró una conferen-cia para ordenar y planificar el trámite futuro del caso. En dicha conferencia se concedió al licenciado Marzán Figueroa un término de veinte (20) días para someter un memo-rando de derecho para convencer al tribunal de que las codemandantes, a quienes él representaba, debían perma-necer en el pleito. De igual manera, se concedió un término de treinta (30) días al licenciado Peñagarícano para replicar. El licenciado Marzán Figueroa no compareció dentro del término concedido.
Por su parte, el 8 de marzo de 1993 los demandados peticionarios presentaron una moción solicitando la deses-timación de la causa de acción de las codemandantes Arce-lay Walker. Alegaron que la causa de acción de éstas estaba prescrita, dado el hecho de que el periodo prescriptivo de un (1) año había comenzado a decursar desde el 14 de no-viembre de 1989 y la demanda se presentó el 13 de noviem-bre de 1990, un (1) día antes de que venciera el término prescriptivo sin que en la demanda aparecieran las code-mandantes Arcelay Walker representadas por un abogado o sin que éstas hubieran comparecido por derecho propio.
La parte demandada basó su argumento en el hecho de que la inclusión de las codemandantes fue indebida por haber comparecido el señor Martínez Arcelay por derecho propio y éste no estar admitido a la práctica de la abogacía. Se alegó, además, que la falta de la firma de las codeman-dantes tuvo el efecto de que el señor Martínez Arcelay com-pareciera por derecho propio y en representación de las codemandantes, lo que constituye una práctica ilegal de la abogacía. Alegaron, por lo tanto, que a todo efecto legal práctico, las codemandantes Martínez Arcelay no presen-taron una reclamación adjudicable y mucho menos una que tuviera el efecto de interrumpir el periodo prescriptivo. *99Alegaron, en resumen, que para la fecha en que el licen-ciado Marzán Figueroa asumió la representación legal de ellas, la causa de acción de éstas estaba ya prescrita y dicha asunción de representación no servía para resucitar una acción extinguida por el transcurso del tiempo, puesto que lo presentado por quien no tiene capacidad para ello no podía convalidarse luego.
Por su parte, las codemandantes Arcelay Walker contes-taron la moción el 16 de marzo de 1993 y alegaron que “[l]a razón por la cual el co-demandante Humberto Martínez Arcelay se ha venido representando por su propio derecho, según él mismo expresara al Honorable Tribunal en la vista celebrada el día 9 de febrero de 1993, es que por la naturaleza de este caso, donde el principal demandado es un abogado, no consiguió ningún abogado que se interesase en asumir su representación en este caso”. Réplica a mo-ción de desestimación, pág. 2. En cuanto a la representa-ción legal de las codemandantes, alegaron que “[m]ás difí-cil aún se le hacía conseguir representación legal a las co-demandantes CARMEN SOFÍA ARCELAY WALKER y MARÍA ISABEL ARCELAY WALKER, quienes son dos an-cianas de 76 y 81 años de edad, que no tienen los medios, los conocimientos ni la capacidad física para representarse por derecho propio”. íd. Continuaron alegando las code-mandantes en su moción que “[e]l co-demandante Humberto Martínez Arcelay optó por presentar la demanda como aparece en los autos, como única alternativa para evitar que su madre y tía perdieran su derecho, hasta que el abogado que suscribe aceptó asumir la representación legal de ambas”. íd. Más adelante concluyen que “en el presente caso, dad[a] la dificultad en conseguir representa-ción legal y la condición de las co-demandadas CARMEN SOFÍA ARCELAY WALKER y MARÍA ISABEL ARCELAY WALKER, la gestión efectuada por éstas a través de su hijo, que era lo único que podían hacer dentro de las cir-cunstancias, interrumpió el término prescriptivo”. íd.
*100La parte demandada peticionaria presentó una dúplica el 24 de marzo de 1993. En la misma se reafirmó en sus alegaciones e indicó que ni la dificultad en procurar repre-sentación legal competente dentro del término prescriptivo ni la edad o condición económica de las reclamantes figu-ran entre las formas reconocidas restrictivamente por el derecho sustantivo como interruptoras de la prescripción.
La moción de desestimación fue declarada no ha lugar, de plano, por el antiguo Tribunal Superior, Hon. Dimas G. Padilla Bruno, el 25 de marzo de 1993. Inconforme, la parte demandada recurrió al Tribunal de Circuito de Ape-laciones, Sección Norte, alegando que el tribunal de instan-cia había errado al convalidar actos reñidos con lo dis-puesto en 4 L.P.R.A. see. 740, los Arts. 1868 y 1873 del Código Civil, 31 L.P.R.A. sees. 5298 y 5303, y con la juris-prudencia interpretativa aplicable. Las codemandantes no comparecieron ante el Tribunal de Circuito de Apelaciones.
El Tribunal de Circuito de Apelaciones acogió el plan-teamiento de la parte peticionaria a los efectos de que el señor Martínez Arcelay, en el escrito de demanda que pre-sentó el 13 de noviembre de 1990, solamente compareció por sí mismo y no como representante legal de las code-mandantes Arcelay Walker. Sin embargo, dicho tribunal entendió que el hecho de que los nombres de las codeman-dantes Arcelay Walker figuraran en el epígrafe de la de-manda y el hecho de que en el párrafo (12) de la misma hubiese una alegación concreta en cuanto a ellas, era sufi-ciente para concluir que se trata de una demanda pro se.
Ello no obstante, el referido tribunal apelativo indicó que del expediente del caso no se podía concluir si las co-demandantes incoaron sus respectivas reclamaciones por su propio derecho. A esos efectos, el tribunal apelativo sos-tuvo que la omisión de las firmas suscita la interrogante de si ellas fueron incluidas en la demanda por mandato de ellas o con la anuencia expresa de ambas, o si, por el con-trario, su inclusión como codemandantes fue una iniciativa *101del señor Martínez Arcelay sin haber consultado o solici-tado la autorización de ellas. El mencionado tribunal ape-lativo concluyó que este hecho era importante porque, aun cuando el señor Martínez Arcelay hubiera podido incluirlas en su escrito de demanda, como codemandantes, y pudiera entenderse que los tres (3) comparecían a representar sus respectivos derechos, si lo que ocurrió fue que el señor Martínez Arcelay, por su cuenta y sin consultarlas, preparó y presentó el escrito, entonces tal acto es nulo e ineficaz como evento interruptor de la prescripción. Por lo tanto, concluyó que lo jurídicamente procedente era que el tribunal de instancia celebrara una vista evidenciaría para de-terminar la intención de las codemandantes al momento de presentarse la demanda.(2)
Inconforme, la parte demandada acudió ante este Tribunal, mediante recurso de certiorari, en revisión de la reso-lución del Tribunal de Circuito de Apelaciones, imputando a dicho tribunal haber errado:
...al sentenciar que la intención de las recurridas al momento en que se presentó la demanda por quien no [sic] le estaba autorizado el ejercicio de la profesión legal, era determinante a los efectos de la prescriptibilidad de la acción de éstas. Petición de certiorari, págs. 3-4.
Expedimos el auto; resolvemos.
H-t
Es norma conocida que la figura de prescripción extintiva es materia sustantiva y no procesal, regida por las disposiciones del Código Civil como una de las formas de extinción de las obligaciones. El fundamento detrás de esta figura es el imperativo de castigar la inercia en el *102ejercicio de los derechos y asegurar el “señorío de las cosas” al evitar litigios difíciles de adjudicar debido a la antigüe-dad de las reclamaciones. M. Albaladejo, Derecho Civil: introducción y parte general, 10ma ed., Barcelona, Ed. Bosch, 1989, T. I, Vol. 2, Sec. 107, págs. 493-534; Cintrón v. E.L.A. 127 D.P.R. 582 (1990); Silva Wiscovich v. Weber Dental Mfg. Co., 119 D.P.R. 550 (1987); Colón Prieto v. Géigel, 115 D.P.R. 232 (1984).
La interrupción de la figura de prescripción se basa, por tanto, en la actividad o ruptura de aquella inercia. El fundamento reconocido de la interrupción es la manifestación inequívoca de quien, amenazado con la pérdida de su derecho, expresa su voluntad de no perderlo. Feliciano v. A.A.A., 93 D.P.R. 655, 660 (1966).
En el Art. 1873 del Código Civil de Puerto Rico, supra, se establecen las diferentes formas de interrumpir la prescripción. Estas son:
La prescripción de las acciones se interrumpe por su ejercicio ante los tribunales, por reclamación extrajudicial del acreedor y por cualquier acto de reconocimiento de la deuda por el deudor.
En cuanto al primer supuesto de interrupción de la prescripción, el ejercicio ante los tribunales, la eficacia de tal interrupción va a quedar sujeta a que se cumplan todos los requisitos de los actos interruptivos de esta figura, a saber: (a) oportunidad o tempestividad, es decir, que el ejercicio de la acción se realice antes de la consumación del plazo; (b) legitimación, según la cual el ejercicio corres-ponde al titular del derecho o acción; (c) identidad, que la acción ejercitada responda exactamente al derecho que está afectado por la prescripción, y (d) idoneidad del medio utilizado. Galib Frangie v. El Vocero de P.R., 138 D.P.R. 560 (1995).
Los peticionarios Peñagarícano-Martínez alegan, en síntesis, que las codemandantes no cumplen con los primeros dos (2) requisitos. Les asiste la razón. En cuanto al *103requisito de oportunidad, nos dice Scaevola que el hecho de accionar judicialmente interrumpe el término prescriptivo, pero es esencial que el ejercicio de tal acción haya sido oportunamente presentado, es decir, dentro del término prescriptivo.(3) La eficacia de este medio de interrupción se deriva del momento mismo de la interposición de la de-manda aun cuando todavía no se haya emplazado, o se haya radicado la acción en un tribunal sin competencia o jurisdicción, o que se desista sin perjuicio del pleito y la misma subsiste hasta que termina definitivamente la ac-ción ejercitada. Feliciano v. A.A.A., supra; Barrientos v. Gob. de la Capital, 97 D.P.R. 552 (1969); Moa v. E.L.A., 100 D.P.R. 573 (1972); Durán Cepeda v. Morales Lebrón, 112 D.P.R. 623 (1982); García Aponte et al. v. E.L.A. et al., 135 D.P.R. 137 (1994).
En cuanto al requisito de legitimidad, Scaevola entiende que los actos de interrupción tienen que provenir necesariamente del titular del derecho o de la obligación reclamada.(4) El concepto de titular de la acción no está limitado al acreedor original, sino que también incluye a su causahabiente, subrogados, cesionarios, representantes legales o mandatarios con facultades suficientes para realizar la interrupción. Véanse, además: Vda. de Carlo v. Toro, 99 D.P.R. 200, 216 (1970); De Jesús v. Chardón, 116 D.P.R. 238, 246 (1985).
Aplicando estos principios a los hechos concretos del caso ante nuestra consideración, encontramos que las co-demandantes Arcelay Walker no cumplen con los primeros dos (2) requisitos para interrumpir el término prescriptivo; esto es, la acción judicial no fue presentada dentro del tér-mino prescriptivo y tampoco fue presentada por una persona legitimada para ello. Veamos por qué.
*104II
En el epígrafe de la demanda presentada en este caso aparecen como demandantes el Sr. Humberto Martínez Ar-celay, Carmen Sofía Arcelay Walker y María Isabel Arcelay Walker. También se menciona a las codemandantes en la alegación Núm. 12 de la demanda, la cual lee de la si-guiente manera:
Las c[od]emandantes Carmen Sof[í]a Arcelay Walker y María Isabel Arcelay Walker son dos ancianas de 74 y 79 años respec-tivamente, las cuales convivían con el demandante siendo éste su apoyo y sostén y durante el tiempo que el demandante es-tuvo preso sufrieron toda clase de penurias, angustias y sufri-mientos mentales, así como también durante todo el proceso en que estuvo envuelto el demandante. Demanda de 13 de noviem-bre de 1990, págs. 2-3.
Sin embargo, es de notar que en la comparecencia de la demanda solamente comparece el Sr. Humberto Martínez Arcelay “por sí y por derecho propio”, sin mencionar a las codemandantes. También es sumamente relevante el he-cho de que las codemandantes no firmaron la demanda, la cual sólo aparece firmada por el Sr. Humberto Martínez Arcelay.
Además, en todas las mociones de la parte demandante al tribunal, originalmente compareció el señor Martínez Arcelay por sí y por derecho propio. No fue hasta el 15 abril de 1992 que las codemandantes comparecieron, por pri-mera vez, suscribiendo una moción solicitando un plazo adicional de sesenta (60) días para anunciar su represen-tación legal. Esta fue asumida por el licenciado Marzán Figueroa el 21 de septiembre de 1992, prácticamente dos (2) años luego de presentada la demanda en el caso.
Más importante aún es el hecho de que el propio licen-ciado Marzán Figueroa admite, en la Réplica a Moción de Desestimación de 16 de marzo de 1993, que las codeman-dantes Arcelay Walker no podían representarse por dere-cho propio y que todas las gestiones del caso fueron hechas *105por el demandante, Sr. Humberto Martínez Arcelay. En dicho escrito el referido licenciado expresa lo siguiente:
La razón por la cual el co-demandante Humberto Martínez Arcelay se ha venido representando por su propio derecho, se-gún él mismo expresara al Honorable Tribunal en la vista cele-brada el día 9 de febrero de 1993, es que por la naturaleza de este caso, donde el principal demandado es un abogado, no con-siguió ningún abogado que se interesase en asumir la represen-tación en este caso.

Más difícil aún se le hacía conseguir una representación legal a las co-demandantes CARMEN SOFIA ARCELAY WALKER y MARIA ISABEL ARCELAY WALKER, quienes son dos ancia-nas de 76 y 81 años de edad, que no tienen los medios, los cono-cimientos ni la capacidad física para representarse por derecho propio. El co-demandante Humberto Martínez Arcelay optó por presentar la demanda como aparece en los autos, como única alternativa para evitar que su madre y tía perdieran su derecho, hasta que el abogado que suscribe aceptó asumir la representa-ción legal de ambas.

Entendemos muy respetuosamente que en el presente caso, dadas la[s] dificultade[s] de los demandantes en conseguir re-presentación legal y la condición de las codemandantes CARMEN SOFIA ARCELAY WALKER y MARIA ISABEL ARCE-LAY WALKER, la gestión efectuada por éstas a través de su hijo, que era lo único que podían hacer dentro, de las circuns-tancias, interrumpió el término prescriptivo. (Enfasis suplido.) Réplica a moción de desestimación, págs. 1-2.
Ello constituye una admisión tácita de que las codeman-dantes Arcelay Walker no comparecieron por derecho pro-pio, ya que, como se admite en la moción, éstas no tenían los medios, los conocimientos o la capacidad para así hacerlo. En vista de lo anterior, el señor Martínez Arcelay optó por presentar la demanda incluyendo a las señoras Arcelay Walker, pero compareciendo únicamente él por de-recho propio. El mismo licenciado Marzán Figueroa acepta que las supuestas gestiones de las codemandantes fueron efectuadas a través del señor Martínez Arcelay y no por ellas personalmente.
Por lo tanto, en este caso no hay duda de que el *106señor Martínez Arcelay actuó en representación de las se-ñoras Arcelay Walker. Nuestro ordenamiento, por lo general, admite la interposición de una reclamación por persona distinta a la interesada. A esos efectos, la Regla 15.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, provee lo si-guiente:
Todo pleito se tramitará a nombre de la persona que por ley tenga el derecho que se reclama, pero una persona autorizada por ley podrá demandar sin el concurso de aquélla para cuyo beneficio se hace la reclamación; y cuando por ley así se dis-ponga, podrá presentarse una reclamación a nombre del Estado Libre Asociado de Puerto Rico para beneficio de otra persona. No se desestimará un pleito por razón de no tramitarse a nom-bre de la persona que por ley tiene el derecho que se reclama hasta que, luego de levantarse la objeción, se haya concedido un tiempo razonable para que la persona con derecho ratifique la radicación del pleito, o se una al mismo, o se sustituya en lugar del promovente y tal ratificación, unión o sustitución tendrá el mismo efecto que si el pleito se hubiere incoado por la persona con derecho.
Cabe señalar que la interposición de una demanda por persona diferente al acreedor de la acción presupone necesariamente que dicha parte esté a su vez representada por un abogado autorizado a ejercer la abogacía en Puerto Rico. Si en este caso el señor Martínez Arcelay quería servir de mandatario o representante de las codemandantes, para que éstas no perdieran su causa de acción, era menester que estuviese representado por abogado. La razón para esto es que nuestro ordenamiento jurídico prohíbe que una persona particular represente a otros ante un tribunal, acarreando dicha conducta sanciones criminales y la nulidad de lo actuado por dicha persona.
A esos efectos, la See. 7 de la Ley Núm. 17 de 10 de junio de 1939 (4 L.P.R.A. see. 740) dispone, en lo pertinente, que constituirá delito menos grave el que una persona que no sea abogado autorizado por la Corte Suprema de Puerto Rico se dedique al ejercicio de la profesión de *107abogado, se anuncie como tal y/o gestione como agente judicial, con excepción de sus propios asuntos, algún asunto judicial o cuasi-judicial ante cualquier tribunal de justicia.(5)
Los estatutos que castigan el ejercicio no autorizado de la profesión se justifican como un ejercicio legítimo del poder de Estado para la protección de la ciudadanía contra personas no cualificadas o no diestras. Pueblo v. Santaella, 91 D.P.R. 350 (1964). Esta prohibición es tajante y contundente, sin dejar margen para excepciones. El efecto de violentar esta disposición es, entre otras, la nulidad de lo actuado por dicha persona.
Forzoso es concluir, por tanto, que la demanda que por derecho propio instó el señor Martínez Arcelay no tuvo el efecto de interrumpir la causa de acción de las señoras Arcelay Walker, en vista de que lo efectuado por el señor Martínez Arcelay no tiene efecto jurídico con respecto a la acción de las codemandantes. Para el 15 de abril de 1992, fecha en que éstas comparecieron por primera vez, ya ha-bía pasado un (1) año y seis (6) meses luego de expirar el término prescriptivo de la acción. Bajo tales circunstan-cias, es inevitable concluir que la causa de acción de las codemandantes estaba prescrita.
III
El Tribunal de Circuito de Apelaciones erró al circuns-cribir su análisis al requisito de la firma en las demandas y decidir que la omisión de las firmas en este caso no consti-tuía un requisito infranqueable en una demanda pro se. El tribunal no tomó en cuenta la demás evidencia que obra en el expediente del caso, indicativa la misma de que las co-*108demandantes no comparecieron en la demanda y que todas sus alegadas gestiones fueron efectuadas ineficazmente a través del codemandante Martínez Arcelay con anteriori-dad al 15 de abril de 1992.
En vista de todo lo anterior, concluimos que la causa de acción de las codemandantes Arcelay Walker está prescrita. Por los fundamentos antes expuestos se dictará sentencia revocatoria de la emitida por el Tribunal de Circuito de Apelaciones y se devuelve el caso al tribunal de instancia para procedimientos ulteriores compatibles con lo aquí expresado.
La Juez Asociada Señora Naveira de Rodón emitió una opinión disidente, a la cual se unió el Juez Asociado Señor Fuster Berlingeri. Los Jueces Asociados Señores Negrón García y Corrada Del Río se inhibieron.
— O —

 Según el mismo codemandante, estuvo encarcelado por espacio de quince (15) meses, hasta que este Poro revocó la sentencia condenatoria y lo absolvió el 14 de noviembre de 1989.


 El foro apelativo determinó que en la eventualidad de que se pudiera concluir que las codemandantes Arcelay Walker habían presentado la demanda ellas mismas, el hecho de que no hubiesen firmado la demanda no era un defecto fatal que aca-rreara necesariamente la nulidad de la presentación de la acción.


 Q.M. Scaevola, Código Civil, Madrid, Ed. Reus, 1965, T. XXXII, Vol. AII, págs. 944-945.


 Scaevola, op. cit., pág. 945.


 Véase, además, el Art. 12 de la Ley Núm. 43 de 14 de mayo de 1932 (4 L.P.R.A. sec. 782), en el cual se impone una multa no menor de cien dólares ($100) o prisión por un período no menor de dos (2) meses, o ambas penas, a toda persona que ejerza ilegalmente la profesión de abogado.